


110 HR 2968 IH: Summer Food Service Rural Expansion

U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2968
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2007
			Mr. Platts introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act
		  to make permanent the summer food service pilot project for rural areas of
		  Pennsylvania and apply it to rural areas of every State.
	
	
		1.Short titleThis Act may be cited as the
			 Summer Food Service Rural Expansion
			 Act.
		2.Summer food
			 service pilot program for rural areas of Pennsylvania made permanent and
			 applied to rural areas of every StateSection 13(a)(9) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1761(a)(9)) is amended—
			(1)in the paragraph
			 heading by striking Exemption and inserting
			 Applicability to rural
			 areas; and
			(2)in subparagraph
			 (A) by striking For each of calendar years 2005 and 2006 in rural areas
			 of the State of Pennsylvania and inserting For calendar year
			 2007 and each calendar year thereafter, in rural areas of a
			 State.
			
